Cite as 2022 Ark. 202
                  SUPREME COURT OF ARKANSAS
                                                  Opinion Delivered:   November 10, 2022
 IN RE ARKANSAS SUPREME
 COURT COMMITTEE ON CIVIL
 PRACTICE – ADOPTION OF
 REVISED RULE 6-9 OF THE RULES
 OF THE SUPREME COURT AND
 COURT OF APPEALS OF THE
 STATE OF ARKANSAS



                                    PER CURIAM
      The Supreme Court Committee on Civil Practice recommended amendment to

Rule 6-9 of the Rules of the Supreme Court and Court of Appeals of the State of Arkansas.

See Addition to Reporter’s Notes, 2022 Amendment, for an explanation of the

amendments. Today, we adopt and republish the rule as set out below effective December

1, 2022.



Rule 6-9. Rule for Appeals in Dependency-Neglect Cases.

      (a) Appealable Orders.

             (1) The following orders may be appealed from dependency-neglect
             proceedings:

                    (A) adjudication order;

                    (B) disposition, review, no reunification, and permanency
                    planning order if the court directs entry of a final judgment as
                    to one or more of the issues or parties based upon the express
                    determination by the court supported by factual findings that
                    there is no just reason for delay of an appeal, in accordance with
                    Ark. R. Civ. P. 54(b);



                                              1
             (C) termination of parental rights;

             (D) denial of right to appointed counsel pursuant to Ark. Code
             Ann. § 9-27- 316(h); and

             (E) denial of a motion to intervene.

      (2) The circuit court shall enter and distribute to all the parties all
      dependency-neglect orders no later than thirty (30) days after a
      hearing.

(b) Notice, Indigency, and Time for Appeal.

      (1) The notice of appeal shall be filed within twenty-one (21) days
      following the entry of the circuit court order from which the appeal is
      being taken.

             (A) If the court announces its ruling from the bench and an
             appellant files a notice of appeal prior to the entry of the order,
             it shall be deemed to be filed the day after the order is entered.

             (B) The notice of appeal and designation of record shall be
             signed by the appellant, if an adult, and appellant’s counsel. The
             notice shall set forth the party or parties initiating the appeal,
             the address of the parties or parties, and specify the order from
             which the appeal is taken.

      (2) If the appellant alleges indigency for purpose of the appeal, the
      appellant shall file a motion, with notice to all parties, to request an
      indigency determination within fourteen (14) days following the entry
      of the order from which the appeal is taken.

             (A) If the appellant has had a court determination of indigency
             prior to the hearing from the order from which the appeal is
             taken, the appellant shall seek a re-determination of indigency
             for purpose of appeal and shall submit a new affidavit for the
             court to determine indigency for the purpose of appeal.

             (B) The circuit court shall rule on appellant’s indigency motion
             within five (5) days of the indigency motion being filed. If the
             court conducts a hearing on the indigency motion, the judge
             may conduct the indigency hearing outside of the county and
             by teleconference. The court shall use the federal poverty


                                      2
             guidelines provided by the Administrative Office of the Courts
             in making its indigency determination.

             (C) If the appellant is determined indigent for purpose of appeal,
             the notice shall indicate that the court has made a determination
             of indigency for payment of the record. Trial counsel for
             indigent parents or custodians shall not be relieved as counsel
             for purpose of appeal until relieved by the Public Defender
             Commission as provided in Rule 6-10(c). If appellant is
             determined not indigent, appellant shall state that arrangements
             for payment of the record have been made.

      (3) If a timely notice of appeal is filed, any other party may file a notice
      of cross-appeal and designation of record within five (5) days from
      receipt of the notice of appeal.

      (4) The time in which to file a notice of appeal or a notice of cross-
      appeal and the corresponding designation of record will not be
      extended.

      (5) In computing time periods in Rule 6-9(a)-(d), Ark. R. Civ. P.
      Rule 6(a), which provides in part that when the period of time
      prescribed or allowed is less than fourteen (14) days, intermediate
      Saturdays, Sundays, or legal holidays shall be excluded in the
      computation, shall apply. All other time periods in Rule 6-9 shall be
      calculated on a calendar-day basis except when the rule expressly
      provides for business-day computation.

(c) Record on Appeal.

      (1) The record for appeal shall be limited to the transcript of the
      hearing from which the order on appeal arose, any petitions, pleadings,
      and orders relevant to the hearing from which the order on appeal
      arose, all exhibits entered into evidence at that hearing, and all orders
      entered in the case prior to the order on appeal.

      (2) The appellant and the cross-appellant, if any, shall (A) complete a
      Notice of Appeal (Cross-Appeal) and Designation of Record (Form
      1); (B) file Form 1 with the Circuit Clerk; and (C) serve Form 1 on
      the court reporter and all parties by any form of mail which requires a
      signed receipt.

      (3) The designation-of-record portion of Form 1 shall identify the
      hearing from which the order being appealed arose, and shall designate

                                       3
       the date(s) of the hearing resulting in the order being appealed. Service
       of the Notice of Appeal and Designation of Record (Form 1) shall
       constitute a request for transcription of the hearing from which the
       order of the appeal arose.

       (4) Within five (5) days after receipt of the Notice of Appeal and
       Designation of Record (Form 1), the court reporter shall file a
       statement by mail or fax with the Circuit Clerk indicating whether
       arrangements for payment have been made and that the record will be
       completed timely. The court reporter shall make arrangements for the
       record to be completed and certified within sixty (60) days.

(d) Transmission of Record. Absent extraordinary circumstances, the record on
appeal shall be electronically filed with the Clerk of the Supreme Court within
seventy (70) days of the filing of the Notice of Appeal. Within sixty (60) days
after the filing of the Notice of Appeal and Designation of Record (Form 1),
the Circuit Clerk and the court reporter must provide their respective
portions of the record to the appellant for submission to the Clerk of the
Supreme Court. After the record has been duly certified by the Circuit Clerk
and the court reporter, it shall be the responsibility of the appellant to transmit
the record to the Clerk of the Supreme Court for filing.

(e) Appellants’ Briefs. Within thirty (30) days after transmission of the record
to the Clerk of the Supreme Court, the appellant shall file an appellant’s brief
that complies with Rule 4-2(a) and that shall also include a completed
“Petition on Appeal” form (Form 2). Appellants’ briefs shall be filed using the
electronic filing system provided by the Administrative Office of the Courts,
and no paper copies are required. Any person proceeding pro se and any
person with a disability or special need that prevents him or her from filing
electronically shall be permitted to submit conventional paper filings. Parties
filing conventionally shall provide one paper copy of the brief at the time of
filing.

(f) Appellees’ Briefs and Cross-Appellants’ Briefs. Within twenty days after
filing of the appellant’s brief, any appellee may file an appellee’s brief or an
appellee/cross-appellant’s brief that complies with Rules 4-2(b) and that
includes a completed “response to the petition on appeal or cross-appeal”
form (Form 3). Appellees’ briefs and appellee/cross-appellants’ briefs shall be
filed using the electronic filing system provided by the Administrative Office
of the Courts, and no paper copies are required. Any person proceeding pro
se and any person with a disability or special need that prevents him or her
from filing electronically shall be permitted to submit conventional paper
filings. Parties filing conventionally shall provide one paper copy of the brief
at the time of filing.

                                        4
(g) Reply Briefs, Reply/Cross-Appellees’ Briefs, and Cross-Appellants’ Reply
Briefs. The appellant will have ten calendar days after appellee’s brief or
appellee/cross-appellant’s brief is filed to file a reply brief or reply/cross-
appellee’s brief that complies with Rule 4-2(c). If appellee files a cross-
appellant’s brief and the appellant has filed a cross-appellee’s brief, the appellee
will have ten (10) calendar days to file a cross-appellant’s reply brief. The briefs
shall be filed using the electronic filing system provided by the Administrative
Office of the Courts, and no paper copies are required. Any person
proceeding pro se and any person with a disability or special need that prevents
him or her from filing electronically shall be permitted to submit conventional
paper filings. Parties filing conventionally shall provide one paper copy of the
brief at the time of filing.

(h) Extensions. The Clerk of the Supreme Court shall have the authority to
grant one seven-day extension for completion of the record and one seven-
day extension to any party to the appeal to file the appellant’s brief or the
appellee’s brief. The extension shall be computed from the date the brief was
originally due. Absent extraordinary circumstances, no other extensions shall
be granted.

(i) Style, Content, and Filing of Briefs. Briefs in dependency-neglect cases
shall comply with the content, style, and filing requirements of Rules 4-1, 4-
2, and 4-4 except when Rule 6-9 provides differently. Reference to any
minor in the briefs shall be by pseudonym. Other parties seeking anonymity
shall comply with Rule 6-3 of the Rules of the Supreme Court and Court of
Appeals.

(j) Procedure for No-Merit Briefs, Pro Se Points, and State’s Response.

       (1) After studying the record and researching the law, if appellant’s
       counsel determines that the appellant has no meritorious basis for
       appeal, then counsel may file a no-merit brief and move to withdraw.
       In addition to the requirement set forth in subsection (e), counsel’s no-
       merit brief must include the following:

               (A) The argument section of the brief shall list all adverse rulings
               to the appellant made by the circuit court on all objections,
               motions, and requests made by the party at the hearing from
               which the appeal arose and explain why each adverse ruling is
               not a meritorious ground for reversal.

               (B) The statement of the case and the facts shall contain all
               rulings adverse to the appellant, made by the Circuit Court at
               the hearing from which the order of appeal arose.


                                         5
      (2) Appellees are not required to, but may, respond to a no-merit brief.
      Appellees may file a concurrence letter supporting the no-merit brief.
      Any response by an appellee shall be filed within twenty (20) days of
      the filing of the no-merit brief.

      (3) The Clerk of the Supreme Court shall mail the appellant, at the
      appellant’s last known address, a copy of the no-merit brief and the
      motion to withdraw. The Clerk shall notify the appellant in writing
      that the appellant may raise any points that the appellant chooses and
      that these points may be typewritten or handwritten. The Clerk shall
      also notify the appellant that the points shall be received by the
      Supreme Court Clerk by mail or other method of delivery within
      thirty (30) days from the date the Clerk mailed the appellant the
      notification.

      (4) The Clerk shall provide appellant’s points by electronic
      transmission or other method of delivery to the Department of Human
      Services — Office of Chief Counsel, the Attorney Ad Litem, and
      appellant’s counsel within three (3) business days.

      (5) The Arkansas Department of Human Services shall respond and
      any other appellees may respond to appellant’s pro se points by filing
      a/the response within twenty (20) days of receipt by the Clerk of the
      Supreme Court of the appellant’s pro se points.

(k) Ruling.

      (1) Dependency-neglect proceedings shall be prioritized on the
      calendar of the appellate court. Once a case is ready for submission, the
      Clerk of the Supreme Court shall submit the case for decision.

      (2) If a party files a petition for rehearing with the appellate court or
      petition for review with the Supreme Court, it shall be filed within ten
      (10) calendar days of the appellate court’s decision and the response
      shall be filed within ten (10) calendar days of the filing of the petition.
      A petition for rehearing shall comply with Rule 2-3 and a petition for
      review shall comply with Rule 2-4 of the Rules of the Supreme Court
      and Court of Appeals in all respects, except for the number of days for
      filing. No supplemental briefs or extensions shall be allowed. The
      Clerk of the Supreme Court shall submit the petition for decision.




                                       6
Addition to Reporter’s Notes, 2022 Amendment:

Subsection (d) is revised to coincide with the adoption of rules concerning
electronic records in the Supreme Court and the Court of Appeals. In re Final
Rules for Acceptance of Records in Electronic Format and Elimination of the Abstracting
and Addendum Requirements, 2020 Ark. 421 (per curiam). The rules now
require separate preparation and filing of the clerk’s portion of the record and
the court reporter’s portion of the record. This revision reflects that change.
Subsection (i) is revised to coincide with the 2022 amendments to Rule 6-3 requiring the
use of pseudonyms to protect the anonymity of minors in all papers including briefs. In re
Amendments to Rule 6-3 of the Rules of the Supreme Court and Court of Appeals and Rule 6 of
the Rules of Appellate Procedure–Civil, 2022 Ark. 182 (per curiam). The prior version of Rule
6-3 required the use of minors’ initials. This revision reflects that change.




                                             7